DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittaka (WO2015004700, “Kittaka”).
Kittaka discloses an end plate for a motor with a motor casing 1 (figs 1-2, pg 2, lns 21-30), the end plate comprising: 
a body 2 (figs 1-2) adapted to be coupled to the motor casing 1 (figs 1-2) and cover an opening of the motor casing 1 (figs 1-2, pg 1, lns 25-30), the body 2 defining a ribbed structure (figs 1-2, pg 2, lns 31-39, includes 2c-d) to shield a power terminal assembly 3 disposed laterally outwardly with respect to the motor casing 1 (figs 1-2), wherein 
the ribbed structure includes a first rib 2c and a second rib 2d spaced apart from the first rib 2c (figs 1-2), the power terminal assembly 3 being adapted to be coupled to and be captured in between the first rib 2c and the second rib 2d (figs 1-2).
Re claim 2, Kittaka discloses claim 1 as discussed above and further discloses the body 2 includes an annular body (figs 1-2, portion of 2 except 2c-d) and each of the first rib 2c and the second rib 2d extends linearly and radially outwardly from the annular body 2 (fig 1).
Re claim 3, Kittaka discloses claim 2 as discussed above and further discloses the annular body defines a hub portion (figs 1 & below) and a rim portion surrounding the hub portion (figs 1 & below), a curvature of the rim portion starting at a first curvature end (figs 1 & below), extending around the hub portion, and terminating at a second curvature end (figs 1 & below), the body defining: 
a first stiffener 2b (figs 1 & below) integrally and contiguously merged with the rim portion and the first rib 2c at the first curvature end (figs 1 & below), and 


    PNG
    media_image1.png
    351
    728
    media_image1.png
    Greyscale

Re claim 4, Kittaka discloses claim 2 as discussed above and further discloses the first rib 2c and the second rib 2d are defined in and along respective planes that are parallel to each other (figs 1 & below), each plane extending along an axis defined by the annular body (figs 1 & below), each of the first rib 2c and the second rib 2d defining a chamfered edge at one or more axially opposed sides of the annular body (figs 1 & below), wherein the chamfered edge defines an inclination with respect to the axis (figs 1 & below).

    PNG
    media_image2.png
    490
    711
    media_image2.png
    Greyscale


Re claim 8, Kittaka discloses a motor 100 (figs 1-2), comprising: 
a motor casing 1 (figs 1-2, pg 2, lns 21-30) defining an opening (figs 1-2, pg 2, lns 25-26); 
a power terminal assembly 3 disposed laterally outwardly with respect to the motor casing 1 (figs 1-2) and being electrically coupled to one or more power leads 5 extending from the motor casing (figs 1-2, pg 3, lns 5-8); and
an end plate including a body 2 (figs 1-2) coupled to the motor casing 1 (figs 1-2) and cover the opening of the motor casing 1 (figs 1-2, pg 1, lns 25-30), the body 2 defining a ribbed structure (figs 1-2, pg 2, lns 31-39, includes 2c-d) to shield a power terminal assembly 3, wherein 
the ribbed structure includes a first rib 2c and a second rib 2d spaced apart from the first rib 2c (figs 1-2), the power terminal assembly 3 being coupled to and captured in between the first rib 2c and the second rib 2d (figs 1-2).
Re claim 9, Kittaka discloses claim 8 as discussed above and further discloses the body 2 includes an annular body (figs 1-2, portion of 2 except 2c-d) and each of the first rib 2c and the second rib 2d extends linearly and radially outwardly from the annular body 2 (fig 1).
Re claim 10, Kittaka discloses claim 9 as discussed above and further discloses the annular body defines a hub portion (figs 1 & above for claim 3) and a rim portion surrounding the hub portion (figs 1 & above for claim 3), a curvature of the rim portion starting at a first curvature end (figs 1 & above for claim 3), extending around the hub portion, and terminating at a second curvature end (figs 1 & above for claim 3), the body defining: 
a first stiffener 2b (figs 1 & above for claim 3) integrally and contiguously merged with the rim portion and the first rib 2c at the first curvature end (figs 1 & below), and 
a second stiffener 2f (figs 1 & above for claim 3) integrally and contiguously merged with the rim portion and the second rib 2d at the second curvature end (figs 1 & above for claim 3).
Re claim 11, Kittaka discloses claim 9 as discussed above and further discloses the first rib 2c and the second rib 2d are defined in respective planes that are parallel to each other (figs 1 & above for claim 4), each plane extending along an axis defined by the annular body (figs 1 & above for claim 4), each of the first rib 2c and the second rib 2d defining a chamfered edge at one or more axially opposed sides of the annular body (figs 1 & above for claim 4), wherein the chamfered edge defines an inclination with respect to the axis (figs 1 & above for claim 4).
Re claim 15, Kittaka discloses a machine (pg 1, lns 13-14 & pg 2, lns 1-2, power steering mechanism or vehicle motor 100 is mounted to), comprising: 
a frame (figs 1-2, pg 1, lns 13-14 & pg 2, lns 1-2, frame of power steering mechanism or vehicle that 2 is mounted on); 
a motor 100 supported by the frame (figs 1-2, pg 1, lns 13-14 & pg 2, lns 1-2), the motor 100 comprising:
a motor casing 1 (figs 1-2, pg 2, lns 21-30) defining an opening (figs 1-2, pg 2, lns 25-26); 
a power terminal assembly 3 disposed laterally outwardly with respect to the motor casing 1 (figs 1-2) and being electrically coupled to one or more power leads 5 extending from the motor casing (figs 1-2, pg 3, lns 5-8); and
an end plate including a body 2 (figs 1-2) coupled to the motor casing 1 (figs 1-2) and cover the opening of the motor casing 1 (figs 1-2, pg 1, lns 25-30), the body 2 defining a ribbed structure (figs 1-2, pg 2, lns 31-39, includes 2c-d) to shield a power terminal assembly 3, wherein 
the ribbed structure includes a first rib 2c and a second rib 2d spaced apart from the first rib 2c (figs 1-2), the power terminal assembly 3 being coupled to and captured in between the first rib 2c and the second rib 2d (figs 1-2).
Re claim 16, Kittaka discloses claim 15 as discussed above and further discloses the body 2 includes an annular body (figs 1-2, portion of 2 except 2c-d) and each of the first rib 2c and the second rib 2d extends linearly and radially outwardly from the annular body 2 (fig 1).
Re claim 17, Kittaka discloses claim 16 as discussed above and further discloses the annular body defines a hub portion (figs 1 & above for claim 3) and a rim portion surrounding the hub portion (figs 1 & above for claim 3), a curvature of the rim portion starting at a first curvature end (figs 1 & above for claim 3), extending around the hub portion, and terminating at a second curvature end (figs 1 & above for claim 3), the body defining: 
a first stiffener 2b (figs 1 & above for claim 3) integrally and contiguously merged with the rim portion and the first rib 2c at the first curvature end (figs 1 & below), and 
a second stiffener 2f (figs 1 & above for claim 3) integrally and contiguously merged with the rim portion and the second rib 2d at the second curvature end (figs 1 & above for claim 3).

Claims 1, 5-7, 8, 12-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US20160164384, “Johnson”).
Re claim 1, Johnson discloses an end plate for a motor 500 with a motor casing 540 (figs 19-22, para [0277]-[0278]), the end plate comprising: 
a body 544 adapted to be coupled to the motor casing 540 and cover an opening of the motor casing 540 (figs 19-22, para [0277]-[0278]), the body 544 defining a ribbed structure (figs 19-22 & below) to shield a power terminal assembly (figs 19-22 & below, includes 560, 562 & portion between ribs indicated below) disposed laterally outwardly with respect to the motor casing 540 (figs 19-22 & below, para [0280], shields power terminal assembly from drips & other forms of contamination), wherein 


    PNG
    media_image3.png
    459
    935
    media_image3.png
    Greyscale

Re claim 5, Johnson discloses claim 1 as discussed above and further discloses the body 544 defines a recessed port (figs 19-22 & below, para [0279], port formed by 1st & 2nd ribs, 552 & 1st-3rd walls & opening indicated below) to receive and route one or more power leads 566 (figs 22 & below, para [0155] & [0280]) extending from the motor casing 540 to reach up to the power terminal assembly (figs 22, below & above for claim 1).

    PNG
    media_image4.png
    494
    745
    media_image4.png
    Greyscale

Re claim 6, Johnson discloses claim 5 as discussed above and further discloses the body 544 defines a first end surface and a second end surface (figs 22 & above for claim 5), the second end surface adapted to face the opening (figs 22 & above for claim 5) and the first end surface disposed opposite to the second end surface (figs 22 & above for claim 5), wherein 
the recessed port is open to the second end surface (figs 22 & above for claim 5, through opening indicated above for claim 5), extends generally linearly from the second end surface towards the first end surface (figs 22 & above for claim 5), and is defined by a first wall (figs 22 & above for claim 5), a second wall spaced apart from the first wall (figs 22 & above for claim 5), and a third wall extending between the first wall and the second wall (figs 22 & above for claim 5), an extension of the recessed port towards the first end surface being delimited by an end wall 552 extending up to each of the first wall, the second wall, and the third wall (figs 19 & 21-22), the end wall 552 
Re claim 7, Johnson discloses claim 6 as discussed above and further discloses the first rib and the second rib extend integrally and contiguously from the first wall and the second wall, respectively (figs 22 & above for claim 5).
Re claim 8, Johnson discloses a motor 500 (figs 19-22), comprising:
a motor casing 540 (figs 19-22, para [0277]-[0278]), the end plate comprising: 
a power terminal assembly (figs 19-22 & above for claim 1, includes 560, 562 & portion between ribs indicated above for claim 1) disposed laterally outwardly with respect to the motor casing 540 (figs 19-22 & above for claim 1, para [0280], shields power terminal assembly from drips & other forms of contamination) and being electrically coupled to one or more power leads 566 extending from the motor casing 540 (fig 22, para [0280]); and
an end plate including a body 544 adapted to be coupled to the motor casing 540 and cover an opening of the motor casing 540 (figs 19-22, para [0277]-[0278]), the body 544 defining a ribbed structure (figs 19-22 & above for claim 1) to shield the power terminal assembly (figs 19-22 & above for claim 1, includes 560, 562 & portion between ribs indicated below), wherein 
the ribbed structure includes a first rib (figs 22 & above for claim 1) and a second rib (figs 22 & above for claim 1) spaced apart from the first rib (figs 22 & above for claim 1), the power terminal assembly being coupled to and being captured in between the first rib and the second rib (figs 22 & above for claim 1).
Re claim 12, Johnson discloses claim 8 as discussed above and further discloses the body 544 defines a recessed port (figs 19-22 & above for claim 5, para [0279], port formed by 1st & 2nd ribs, 552 & 1st-3rd walls & opening indicated above for claim 5) to receive and route one or more power leads 566 (figs 22 & above for claim 5, para [0155] & [0280]) extending from the motor casing 540 to reach up to the power terminal assembly (figs 22, above for claim 5 & above for claim 1).
Re claim 13, Johnson discloses claim 12 as discussed above and further discloses the body 544 defines a first end surface and a second end surface (figs 22 & above for claim 5), the second end surface adapted to face the opening (figs 22 & above for claim 5) and the first end surface disposed opposite to the second end surface (figs 22 & above for claim 5), wherein 
the recessed port is open to the second end surface (figs 22 & above for claim 5, through opening indicated above for claim 5), extends generally linearly from the second end surface towards the first end surface (figs 22 & above for claim 5), and is defined by a first wall (figs 22 & above for claim 5), a second wall spaced apart from the first wall (figs 22 & above for claim 5), and a third wall extending between the first wall and the second wall (figs 22 & above for claim 5), an extension of the recessed port towards the first end surface being delimited by an end wall 552 extending up to each of the first wall, the second wall, and the third wall (figs 19 & 21-22), the end wall 552 shielding at least a portion of the one or more power leads 566 routed through the recessed port (figs 21 & above for claim 5).
Re claim 14, Johnson discloses claim 12 as discussed above and further discloses the first rib and the second rib extend integrally and contiguously from the first wall and the second wall, respectively (figs 22 & above for claim 5).
15. A machine, comprising: a frame; a motor supported by the frame, the motor comprising: a motor casing defining an opening; a power terminal assembly disposed laterally outwardly with respect to the motor casing and being electrically coupled to one or more power leads extending from the motor casing; and an end plate including a body coupled to the motor casing and covering the opening of the motor casing, the body defining a ribbed structure to shield the power terminal assembly, wherein the ribbed structure includes a first rib and a second rib spaced apart from the first rib, the power terminal assembly being coupled to and being captured in between the first rib and the second rib.
Re claim 15, Johnson discloses a machine 10 (figs 1-2, para [0060] & [0064]-[0065]) comprising:
a frame 518 (figs 1-2, para [0343]);
a motor 500 (figs 19-22) supported by the frame 518 (figs 2 & 19-22), the motor 500 comprising:
a motor casing 540 (figs 19-22, para [0277]-[0278]), the end plate comprising: 
a power terminal assembly (figs 19-22 & above for claim 1, includes 560, 562 & portion between ribs indicated below) disposed laterally outwardly with respect to the motor casing 540 (figs 19-22 & above for claim 1, para [0280], shields power terminal assembly from drips & other forms of contamination) and being electrically coupled to 
an end plate including a body 544 adapted to be coupled to the motor casing 540 and cover an opening of the motor casing 540 (figs 19-22, para [0277]-[0278]), the body 544 defining a ribbed structure (figs 19-22 & above for claim 1) to shield the power terminal assembly (figs 19-22 & above for claim 1, includes 560, 562 & portion between ribs indicated above for claim 1), wherein 
the ribbed structure includes a first rib (figs 22 & above for claim 1) and a second rib (figs 22 & above for claim 1) spaced apart from the first rib (figs 22 & above for claim 1), the power terminal assembly being coupled to and being captured in between the first rib and the second rib (figs 22 & above for claim 1).
Re claim 18, Johnson discloses claim 15 as discussed above and further discloses the body 544 defines a recessed port (figs 19-22 & above for claim 5, para [0279], port formed by 1st & 2nd ribs, 552 & 1st-3rd walls & opening indicated above for claim 5) to receive and route one or more power leads 566 (figs 22 & above for claim 5, para [0155] & [0280]) extending from the motor casing 540 to reach up to the power terminal assembly (figs 22, above for claim 5 & above for claim 1).
Re claim 19, Johnson discloses claim 18 as discussed above and further discloses the body 544 defines a first end surface and a second end surface (figs 22 & above for claim 5), the second end surface adapted to face the opening (figs 22 & above for claim 5) and the first end surface disposed opposite to the second end surface (figs 22 & above for claim 5), wherein 
.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura (US20090267430), Baumann (US20140111044), Osuga (US20210135534) and Hiwa (WO20185150743) all appear to read on least claims 1, 8 and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834